Case 2:20-cv-02927-CBM-AS Document 20-3 Filed 04/14/20 Page 1 of 5 Page ID #:133




  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  4   Phone: (951) 268-8977
  5   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  6
  7   Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9   Southport, North Carolina 28461
 10   Phone: 910-713-8804
      Fax: 910-672-7705
 11   Email: law.rmd@gmail.com
 12
      Attorneys for Plaintiffs
 13
 14                          UNITED STATES DISTRICT COURT
 15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                 Case No. 2:20-cv-02927
 17   individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
      FOUNDATION; CALIFORNIA GUN                             DECLARATION OF JULIANA
 19   RIGHTS FOUNDATION; and                                   GARCIA IN SUPPORT OF
 20   FIREARMS POLICY COALITION,                              PLAINTIFFS’ MOTION FOR
      INC.,                                                  PRELIMINARY INJUNCTION
 21                    Plaintiffs,
 22         vs.
 23   COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
      official capacity; WILLIAM T. FOLEY,
 25
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27
 28

                                                     –1–
             DECLARATION OF JULIANA GARCIA IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-3 Filed 04/14/20 Page 2 of 5 Page ID #:134




  1   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
  2
  3
                            Defendants.
  4
  5
                           DECLARATION OF JULIANA GARCIA
  6
  7   I, Juliana Garcia, declare as follows:
  8
       1.   I am an adult resident of the County of Ventura, California, and am a named
  9
 10         plaintiff in the above matter. I have personal knowledge of the facts stated

 11         herein, and if called as a witness, I could competently testify to these facts.
 12
       2.   This declaration is executed in support of Plaintiffs’ Motion for Preliminary
 13
 14         Injunction.
 15    3.   I am not prohibited from possessing firearms or ammunition under federal and
 16
            state law.
 17
 18    4.   Unlike other constitutionally protected products that can be purchased online
 19
            and shipped directly to me, under federal and state law, I cannot purchase a
 20
 21         firearm online and have it shipped to my home.
 22    5.   Unlike individuals in other states, under State law, I cannot lawfully purchase
 23
            ammunition online and have it shipped directly to my home.
 24
 25    6.   In order for me to comply with federal and State law, I can only acquire and
 26
            take possession of firearms in a face to face transaction at a duly licensed
 27
 28         firearm retailer.

                                                     –2–
             DECLARATION OF JULIANA GARCIA IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-3 Filed 04/14/20 Page 3 of 5 Page ID #:135




  1    7.   In order for me to comply with California law, I can only acquire and take

  2         possession of ammunition in a face to face transaction at a duly licensed
  3
            firearms retailer or ammunition vendor.
  4
  5    8.   It has been reported in local news that Ventura County law enforcement
  6
            officers are reducing inmate populations, issuing citations for certain
  7
  8         misdemeanors and releasing suspects, and postponing when convicted

  9         criminals start serving their jail sentences.
 10
       9.   It has also been reported that in adjacent Los Angeles County, Los Angeles
 11
 12         Sheriff Alex Villanueva has or planned to release 1,700 inmates from County
 13         jails.
 14
       10. In light of the developing situation involving COVID-19 and the possibility
 15
 16         of increased crime, I am even more concerned about my ability to protect
 17
            myself. As such, I had planned and would exercise my right to keep and bear
 18
 19         arms for self-defense and lawful purposes by purchasing one or more firearms

 20         and the ammunition required to use those firearms, and I would do so but for
 21
            the Defendants’ Orders and enforcement actions.
 22
 23    11. I do not currently possess a California Department of Justice Firearms Safety
 24
            Certificate (“FSC”) as required by the State in order to purchase and take
 25
 26         possession of a firearm. I am fully eligible to obtain a FSC, would have taken

 27         the FSC test, and I am certain I would have passed it so as to be able to acquire
 28

                                                     –3–
             DECLARATION OF JULIANA GARCIA IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-3 Filed 04/14/20 Page 4 of 5 Page ID #:136




  1          a FSC certificate and lawfully purchase one or more firearms and the required

  2          ammunition for self-defense and other lawful purposes. But Defendants’
  3
             Orders and enforcement actions have precluded me from doing so.
  4
  5    12. Due to Defendants’ Orders and enforcement actions shuttering firearms and
  6
             ammunition retailers and FSC instructors and test providers, not only can I not
  7
  8          purchase any firearm but I cannot even be loaned any firearm during this

  9          COVID-19 emergency when the need for adequate self-defense measures is
 10
             especially pressing.
 11
 12    13.   Firearm and ammunition product manufacturers, retailers, importers,
 13          distributors, shooting ranges, and FSC testing and certificate providers in
 14
             Ventura County are “Essential Businesses” to me because, without them, I
 15
 16          cannot satisfy the prerequisites to lawful gun ownership in this State and
 17
             therefore I cannot lawfully obtain any firearm for self-defense purposes.
 18
 19    14. Defendants’ Orders and enforcement actions have resulted in FSC instructors

 20          and testing providers being closed in the County of Ventura, California.
 21
       15. Defendants’ Orders and enforcement actions have resulted in firearm and
 22
 23          ammunition retailers being closed in the County of Ventura, California.
 24
       16. Defendants’ Orders and enforcement actions prevent me, on pain of criminal
 25
 26          and other penalties, from leaving my home, obtaining a FSC, and purchasing

 27          and taking possession of firearms and ammunition in the County of Ventura,
 28

                                                     –4–
             DECLARATION OF JULIANA GARCIA IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-3 Filed 04/14/20 Page 5 of 5 Page ID #:137
